Exhibit 10.1

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

AUTO FINANCE OPERATING AGREEMENT

I. Parties

This Auto Finance Operating Agreement is made by and between the following
parties as of April 30, 2009 (“Effective Date”):

 

A.

Ally Financial Inc., formerly known as GMAC Inc., (“Ally”) and

 

B.

Chrysler Group LLC (“Chrysler”).

II. Recitals

 

A.

Chrysler manufactures, distributes, markets, and sells motor vehicles under
various brands, including, “Chrysler”, “Dodge”, “Jeep”, “RAM”, and “Mopar”, and
related goods and services (“Chrysler Products”), which are offered for sale to
retail Consumers through a network of dealerships authorized by Chrysler
(“Chrysler Dealers”).

 

B.

Ally is a diversified financial services company that directly, and indirectly
through its Subsidiaries, provides automotive and non-automotive finance and
lease, insurance, banking, mortgage, lending, and other services to a variety of
customers (“Ally Products”).

 

C.

As part of its business, Ally:

 

  1.

Supports the sale of Chrysler Products by purchasing from Chrysler Dealers, at
market rates and below market rates, motor vehicle retail installment sale
contracts (“Retail Financing”) and motor vehicle lease contracts, including the
underlying lease vehicle, (collectively, “Consumer Financing”);

 

  2.

Finances Chrysler Dealers’ acquisition of motor vehicle inventory (“Inventory
Financing”) and extend loans and other credit accommodations for working
capital, equipment, and real estate (“Loans”, and, collectively with Inventory
Financing, “Dealer Financing”) to Chrysler Dealers;

 

  3.

Makes available to Chrysler Dealers, remarketing and related auction services
for the purchase and sale of used vehicles, including through proprietary
internet auctions hosted by Ally, such as SmartAuction, (collectively,
“Remarketing”); and

 

  4.

Makes available to Chrysler Dealers, insurance products and services, including
vehicle inventory insurance, and other dealer insurance products and services,
through Motors Insurance Corporation and its Subsidiaries (collectively,
“Insurance”).

 

D.

Subject to Section 5.2, Chrysler wants Ally to be Chrysler’s preferred service
provider of automotive financial services in the United States, and Ally wants
to be Chrysler’s preferred service provider of automotive financial services in
the United States, in each case including the services listed in Recital C
above, in each case under the terms and conditions of this Agreement.

Agreement

In consideration of the recitals above, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Chrysler and Ally agree as follows:

 

-1-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

ARTICLE I DEFINITIONS

SECTION 1.1 Definitions. The words in this Agreement have the meanings usually
and customarily ascribed to them in commercial contracts, except that the words
defined below, or elsewhere in this Agreement, have the respective meanings
ascribed to them as indicated.

 

(a)

“Affiliated Entity” means an entity:

 

  (i)

That is a Subsidiary of a party to this Agreement; or

 

  (ii)

That owns a majority of the voting securities of a party to this Agreement; or

 

  (iii)

That Controls, is Controlled by, or is under common Control with a party to this
Agreement.

 

(b)

“Ally-Financed Dealer” means a Chrysler Dealer to which Ally provides Inventory
Financing and/or Loans.

 

(c)

“Application” means a credit application in a standard form developed or
approved by Ally submitted by or on behalf of a Consumer in connection with the
purchase or lease of a new or used Chrysler vehicle that a Chrysler Dealer
submits for Ally’s assessment and credit decision as to whether Ally would
purchase a retail installment sale or lease contract that the Chrysler Dealer
enters into with that Consumer, if the Dealer were to offer it for sale to Ally.

 

(d)

“Approval” means Ally’s credit decision that it would purchase a retail
installment sale or lease contract, if a Chrysler Dealer decides to offer it for
sale to Ally under the terms offered by that Chrysler Dealer as submitted (i.e.,
not subject to a change in the terms of the contract and/or fulfillment of one
or more specific conditions such as additional down payment).

 

(e)

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by law to be closed in Auburn Hills,
Michigan or New York, New York.

 

(f)

“Capital Markets Disruption” means circumstances where the global credit markets
are such that credit is either not available or not available on commercially
reasonable terms to borrowers with credit rating and business prospects similar
to Ally for a period of three months or longer.

 

(g)

“Confidential Information” means the terms and conditions of this Agreement
and/or any information (including data developed from any such information) in
any format that meets all of the following criteria:

 

  (i)

Chrysler, Ally, or their respective Representatives (each a “receiving party”)
obtains the information from the other party or its Representatives (each a
disclosing “disclosing party”) before or after the execution of this Agreement;

 

  (ii)

The information relates to the business or financial activities of the
disclosing party or its Affiliated Entities; and

 

  (iii)

The information is made available to the receiving party solely to facilitate
the receiving party’s performance of this Agreement or otherwise as a result of
the commercial relationship between Chrysler and Ally, or includes information
relating to customers and dealerships, pricing, methods, operations, processes,
trade secrets, credit programs, financial data, business and financial
relationships, technical data, statistics, technical specifications,
documentation, research, development or related information, computer systems,
employees, and any results or

 

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

compilations of the foregoing or is otherwise clearly and conspicuously labeled
“confidential” on its face .

“Confidential Information” does not include any information that:

 

  •  

Is or becomes publicly available by any means other than a breach of this
Agreement;

 

  •  

Was known by the receiving party before its receipt from disclosing party so
long as the source of that information is not known to the receiving party to be
prohibited by contract or applicable law from disclosing that information; or

 

  •  

Is independently developed by the receiving party without using information from
the disclosing party.

 

(h)

“Confidential Personal Information” means all information about Consumers that
are individuals, including names, addresses, telephone numbers, account numbers
and lists thereof, and demographic, financial and transaction information for,
such Consumers.

 

(i)

“Consumer” means:

 

  (i)

An individual who acquires or seeks to acquire Chrysler Products at retail
primarily for personal, family, or household purposes; or

 

  (ii)

A Person who acquires or seeks to acquire Chrysler Products at retail for
business, commercial, or similar purposes.

 

(j)

“Control”, “Controlled”, and derivatives thereof, mean, as to a Person, the
direct or indirect power to direct the management and policies of that Person,
whether through the ownership of voting securities, by contract, or otherwise.

 

(k)

“Credit Tier” means a category of credit risk determined through Ally’s
proprietary risk scoring system.

 

(l)

“FICO Score” means the standard consumer credit scoring system commonly used in
the United States.

 

(m)

“Governmental Authority” means any supranational, international, national,
federal, state, or local court, provincial, government, department, commission,
board, bureau, agency, official or other regulatory, administrative, or
governmental authority.

 

(n)

“Including”, “includes”, and derivatives thereof mean including or includes
without limitation.

 

(o)

“Law” means any federal, state, local, provincial, or foreign law, statute,
ordinance, rule, regulation, judgment, order, injunction, decree, agency
requirement, judicial, agency or administrative opinion having the force of law,
license or permit of any governmental authority, or common law.

 

(p)

“OEM” means an original equipment manufacturer or distributor of passenger cars
and light trucks, but in no event includes a Governmental Authority.

 

(q)

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any Government Authority.

 

(r)

“Rate Support” means, with respect to financing incentives offered by Chrysler
on retail installment sale contracts (including balloon contracts and any other
similar products) that enable Consumers to

 

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

obtain rates that are below the market rates, the difference between the Support
Rate and the below-market rate.

 

(s)

“Rate Support Subvention Program” means a Subvention Program involving Rate
Support.

 

(t)

“Repurchase Triggering Event” means any one or more of the following:

 

  (i)

[***].

 

  (ii)

[***].

 

  (iii)

[***].

 

(u)

“Representatives” means directors, officers, employees and representatives of a
party or its Subsidiaries and each of their respective agents, representatives,
auditors, attorneys, and other professional advisors.

 

(v)

“Subsidiary” means, as to a Person, another Person a majority of the voting
securities of which are owned by that first Person.

 

(w)

“Subvention Program” means programs in which Chrysler offers financial
subsidies, incentives, capitalized cost reductions, or special terms, including
interest free periods, in each case through a financial services company or bank
conditioned upon the Consumer financing or leasing through a financial services
company or bank to:

 

  (i)

Chrysler Dealers (excluding any programs in which Chrysler offers payments or
subsidies to Chrysler Dealers directly and are not conditioned upon financing
through a financial services company or bank).

 

  (ii)

Consumers, if such programs are conditioned upon financing or leasing through a
financial services company or bank.

“subvented”, “subvene”, and their derivatives have similar meanings.

“Subvention Program” does not include a program in which Chrysler offers
payments or subsidies to Chrysler Dealers directly or provides cash allowances
or incentives (e.g., “cash on the hood”), in each case not through a financial
services company or bank.

 

(x)

”Support Rate” means the interest rate Ally offers to Chrysler when Chrysler
wants to sponsor special financing rates to Consumers through a Rate Support
Subvention Program.

 

(y)

”Unsecured Exposure” means the aggregate amount of any and all financial
exposure(s) of Ally and its Subsidiaries in the aggregate to Chrysler and its
Subsidiaries in the aggregate that is not secured by a first priority perfected
security interest or lien in favor of Ally (or the applicable Ally entity)
against all of the assets of Chrysler, consisting of:

 

  (i)

Subvention Rate Support payments not yet invoiced by Ally;

 

  (ii)

Subvention Rate Support Payments invoiced by Ally, which are past due; ;

 

  (ii)

Guaranty obligations of Chrysler in favor of Ally, if any;

 

  (iv)

Gap insurance obligations of Chrysler, in favor of Ally, if any; and

 

  (v)

Other unsecured exposures as may be agreed between the parties from time to time
(e.g., lease subvention or residual support if agreed between the parties or as
determined by the U.S. Coordinating Committee from time to time).

 

-4-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

“Unsecured Exposure” does not include:

 

  •  

Chrysler’s obligations in connection with Subvention Programs, to the extent
Ally has invoiced Chrysler for those amounts and they are not yet due;

 

  •  

Chrysler’s obligations in connection with the repurchase of Chrysler vehicles
pursuant to Section 4.4 below; and

 

  •  

Chrysler’s obligations in connection with any bailment pool arrangements.

In addition, the following terms are used as defined in the specific sections of
this Agreement specified below.

 

Term

 

Section

Ally License

    

11.1

Ally Products

     Recitals

Alternative Volume

     3.4(a)

Cap

     9.1

Chrysler Dealers

     Recitals

Chrysler License

     11.2

Chrysler Marks

     11.2

Chrysler Open Account

     4.3(a)

Chrysler Products

     Recitals

Compliance Review

     10.1

Consumer Financing

     Recitals

Current Dealer

     5.2(a)

Dealer Financing

     Recitals

Dealings

     2.1(a)

Dispute

     15.3

Force Majeure Condition

     15.6

Initial Term

     12.1

Implementing Agreement

     2.1(e)

Indemnification Clause

     13.1(a)

Indemnitee

     13.1(a)(i)

Indemnitor

     13.1(a)(ii)

Insurance

     Recitals

Inventory Financing

     Recitals

Lead Member

     6.1(a)(iii)

Loans

     Recitals

Notices

     15.5

Operational Notices

     15.5

Organizational Set Up

     8.3

Remarketing

     Recitals

Repurchase Triggering Event

     4.4

Retail Contracts

     3.3(b)

Retail Financing

     Recitals

U.S. Coordinating Committee or Committee

     6.1

ARTICLE II FRAMEWORK

 

-5-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

SECTION 2.1 Contractual Framework.

 

(a)

This Agreement establishes the contractual framework for dealings between
Chrysler and Ally in the United States, including Puerto Rico on a best efforts
basis, related to Consumer Financing, Dealer Financing, Remarketing, and
Insurance (individually and collectively “Dealings”).

 

(b)

From time to time, at Chrysler’s option and upon reasonable advance notice to
Ally, Chrysler may designate as “Chrysler Products” any motor vehicles sold
under a brand of Fiat Group Automobiles S.p.A. and distributed through Chrysler
Dealers, in which case this Agreement will apply to such vehicles.

 

(c)

Each party will each use commercially reasonable efforts to cause its respective
Subsidiaries in the United States, Canada, Mexico, as applicable, to agree to be
bound by the terms of this Agreement to their dealings by executing one or more
Opt-in Agreements in substantially the form attached to this Agreement as
Exhibit A.

 

  (i)

Upon execution of an Opt-in Agreement, the Subsidiary accedes to the rights,
benefits and obligations of this Agreement, with those specific modifications,
exceptions or additions set forth in a particular Opt-in Letter as necessary or
appropriate to reflect operating and financing conditions in the relevant local
market.

 

  (ii)

If a Subsidiary ceases to be a Subsidiary of a party, then the other party may
terminate all rights and obligations with respect to that former Subsidiary
effective on 60 days’ prior notice.

 

  (iii)

The parties may from time to time agree on the inclusion of their respective
Subsidiaries in additional markets into this Agreement, the inclusion of which
will be evidenced by the execution and delivery by such Subsidiaries of
additional Opt-in Agreements.

 

(d)

Nothing in this Agreement precludes Ally from providing or continuing to provide
any financial services to OEMs other than Chrysler or dealers other than
Chrysler Dealers, or from providing or continuing to provide insurance,
mortgage, banking, or other non-automotive financial services.

 

(e)

The specific terms and conditions related to individual Dealings in the United
States that are not captured by this Agreement, or as to which the parties
mutually agree to provide for more specific terms as to a specific transaction,
series of transactions, or type of transaction, will be the subject of separate
agreements (each an “Implementing Agreement”), and unless Ally and Chrysler
specifically agree otherwise, including in such Implementing Agreement, this
Agreement controls to the extent of any direct conflict between this Agreement
and any such Implementing Agreement.

 

(f)

Chrysler and Ally will reasonably cooperate with one another and assist the
other in carrying out the other’s obligations under this Agreement and will
execute and deliver documents and instruments reasonably necessary and
appropriate to do so.

 

(g)

The terms of this Agreement are intended to preserve the customer loyalty and
dealer support benefits that would accrue to Chrysler as an OEM with an
exclusive financing affiliate, while at the same time assuring that Ally
receives a competitive level of return.

 

(h)

Ally recognizes Chrysler’s desire to grow its automotive business and will
continue to support Chrysler in that effort to the extent that it is consistent
with Ally’s business interests.

 

  (i)

[***].

 

[***].

 

-6-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

ARTICLE III CONSUMER FINANCING

SECTION 3.1 General Service Obligations.

 

(a)

In the United States, Ally will provide full and fair consideration to
Applications spanning a broad spectrum of prime and nonprime Consumers received
from a Chrysler Dealer with whom Ally has a Retail Financing relationship,
applying credit risk underwriting standards consistent with its general
practices for Consumer Financing, and will purchase such contracts, if
appropriate in Ally’s sole discretion in accordance with its usual and customary
standards for creditworthiness, subject to applicable safety and soundness
standards .

 

(b)

Ally’s decision whether to provide Consumer Financing to any Consumer will be
made in its sole and absolute discretion and pursuant to its business judgment,
without any influence by Chrysler (but this does not prohibit Chrysler from
communicating with Ally about any aspect of Ally’s performance as a financial
service provider under the Agreement).

 

(c)

Ally will provide assistance to Chrysler Dealers with whom Ally has a Retail
Financing relationship to finalize Consumer contracts related to Consumer
Financing, consistent with its general practices as discussed from time to time
with the U.S. Coordinating Committee.

 

(d)

Ally will actively work to facilitate the ease of doing business, completing
transactions, and minimizing and resolving disputes with Chrysler, Chrysler
Dealers, and Consumers, in each case consistent with its general practices as
discussed from time to time with the Coordinating Committee.

 

(e)

Ally will not take any measures that are inconsistent with market practice that
reduce the likelihood that Consumers will seek to finance purchases through Ally
(e.g., through onerous application fees, etc).

SECTION 3.2 Subvention Programs.

 

(a)

Chrysler will, in its sole discretion, set all terms and conditions of all
Subvention Programs, including Consumer eligibility, program dates, covered
Chrysler Products, base prices of Chrysler Products eligible for Subvention,
applicable Consumer credit tiers, lending duration of offered Consumer Financing
products (e.g., 36 months, 60 months, etc.), and geography, and a Subvention
Program may contain any terms and conditions (e.g., it may relate to one or more
Chrysler Products, one or more Chrysler brands, and one or more Consumer credit
tiers), in each case subject to Section 3.2(a)(i) and (a)(ii) below.

 

  (i)

Chrysler will not design a Subvention Program that contains more than one type
of underlying financial product (e.g., a single Subvention Program may not
contain both lease and retail installment sale contract products), however
nothing in this Agreement restricts Chrysler from operating several Subvention
Programs at any particular time or offering Consumers a choice between
alternative Subvention Programs; and

 

  (ii)

Chrysler will not intentionally design a Chrysler Subvention Program with the
intent of excluding Ally’s participation in such Subvention Program, but
Chrysler will not be restricted from operating a Subvention Program on the basis
that Ally has indicated an inability or unwillingness to participate in such a
Subvention Program or, in fact, does not participate in such a Subvention
Program.

 

-7-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

(b)

Chrysler will use commercially reasonable efforts to inform Ally, including by
e-mail or other electronic means, of all Subvention Programs at least five
Business Days before the scheduled start date (except for routine special rate
and special residual support changes, notice of which may be given one Business
Day before the scheduled start date).

 

  (i)

If Chrysler does not provide Ally at least five Business Days’ notice of such a
Subvention Program, Ally will nevertheless use commercially reasonable efforts
to implement that Subvention Program to the extent reasonably and practically
possible under the circumstances.

 

  (ii)

After receipt of notice of such a Subvention Program, Ally will notify Chrysler
as promptly as practicable if Ally is unwilling or unable to implement or
participate in that Subvention Program.

 

  (iii)

If Ally cannot implement a Subvention Program concept as proposed by Chrysler,
then Chrysler and Ally will reasonably cooperate to find a workable solution, if
any, but:

 

  (A)

Ally is not bound to participate in such Subvention Program; and

 

  (B)

Chrysler is not bound to modify its proposed Subvention Program concept in order
to accommodate Ally’s participation.

 

(c)

Chrysler will solicit input from Ally as to individual Subvention Programs and
will consult in good faith with Ally as to the terms and conditions of
individual Subvention Programs to facilitate Ally’s ability to provide Retail
Financing to support Chrysler’s business, but Chrysler is not bound to implement
or modify the terms of any particular proposed Subvention Program in response to
Ally’s input and will remain free, subject to Chrysler’s specific obligations in
this Agreement, to design and implement Subvention Programs in its discretion.

 

(d)

Chrysler will allow Ally to participate in any and all Subvention Programs on a
side-by-side basis with any and all other financing sources.

SECTION 3.3 Exclusivity and Related Terms for Rate Support Subvention Programs.
Whenever Chrysler offers Rate Support Subvention Programs, it will do so through
Ally on a semi-exclusive basis as follows:

 

(a)

Before November 1, 2009, Chrysler may offer Subvention Programs through third
parties, so long as it simultaneously offers Ally the opportunity to participate
in those Subvention Programs on a side-by-side basis.

 

(b)

From November 1, 2009 through April 30, 2010, the aggregate number of retail
installment sale contracts, balloon contracts, and any other similar products
(individually and collectively, “Retail Contracts”) dated and booked during this
period under Rate Support Subvention Programs that Chrysler offers through Ally
exclusively must equal [***] of the total number of Retail Contracts dated and
booked under all Rate Support Subvention Programs offered during that time
period (i.e., Chrysler must use Ally exclusively for [***] of its subvented Rate
Support business and may use Ally non-exclusively for [***] of its subvented
Rate Support business), subject to Section 3.4 below (“Initial Threshold”).

 

(c)

Starting May 1, 2010, the aggregate number of Retail Contracts booked under Rate
Support Subvention Programs that Chrysler offers through Ally exclusively must
equal [***] of the total number of Retail Contracts booked under all Rate
Support Subvention Programs offered by Chrysler (i.e., Chrysler must use Ally
exclusively for [***] of its subvented Rate Support business and may use Ally
non-exclusively for [***] of its subvented Rate Support business), subject to
Sections 3.4

 

-8-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

below, measured on a quarterly basis (“[***] Threshold” and, together with the
Initial Threshold, the “Exclusivity Thresholds”).

 

(d)

Chrysler’s compliance with the Exclusivity Thresholds will be reported to and
assessed by the Coordinating Committee on a calendar quarterly basis, with
compliance during any calendar quarterly periods in which an Exclusivity
Threshold applied in part only (i.e., the quarterly period ending December 31,
2009) or in which more than one Exclusivity Threshold applied (i.e., the
quarterly period ending June 30, 2010) being determined on the basis of a
weighted average of the Retail Contracts dated and booked during the calendar
quarterly periods.

 

(e)

Chrysler will provide to the Coordinating Committee information reasonably
sufficient to determine Chrysler’s compliance with Sections 3.3(b) and (c) above
within the following timeframes:

 

  (i)

For the Initial Threshold: by the first Coordinating Committee meeting in
August, 2010.

 

  (ii)

For the [***] Threshold: at the first meeting of the Coordinating Committee
occurring after the end of each calendar quarter for Retail Contracts dated
within, and booked to, the quarter that just ended.

 

(f)

The Coordinating Committee for each individual market (US, Canada, and Mexico)
will use commercially reasonable efforts to develop and to implement a business
plan to achieve the [***] Threshold for each individual market (United States,
Canada, and Mexico).

 

  (i)

The business plan will include guidelines for the parties’ operational
implementation and timelines for achieving the Exclusivity Threshold by
individual market (United States, Canada, and Mexico).

 

  (ii)

Any failure to develop and implement the plan does not relieve Chrysler of its
obligations under this Section 3.3.

SECTION 3.4 Capital Markets Disruption. Ally and Chrysler will reasonably and
mutually determine whether a Capital Markets Disruption has occurred, and if so,
when it ends.

 

(a)

If Ally and Chrysler have agreed that Capital Markets Disruption has occurred,
and [***], then:

 

  (i)

Chrysler’s obligations under Section 3.3(b) or 3.3(c) above, as applicable, are
suspended, and Chrysler may offer that Rate Support Subvention Program(s) on
terms consistent with those offered to Ally through one or more third parties on
a temporary basis, so long as the terms and conditions are consistent with those
offered to Ally, (“Alternative Volume”) until Ally has notified Chrysler that
the Capital Markets Disruption has ended.

 

  (ii)

Upon 30 days’ notice to Chrysler that it is able or willing to do so, Ally may
participate in such Rate Support Subvention Program on a side-by-side basis with
any other financial services provider that has previously agreed to participate
in such Rate Support Subvention Program, but any Alternate Volume will not be
counted against the applicable Exclusivity Threshold(s).

 

(b)

Upon Ally’s notice that the Capital Markets Disruption has ended, Chrysler’s
exclusivity obligations under Section 3.3(b) or 3.3(c) above, as applicable, are
automatically and immediately reinstated six months from the date of Ally’s
notice that the Capital Markets Disruption has ended, and from that time any and
all Alternative Volume will be counted against the applicable Exclusivity
Threshold(s).

 

(c)

If Ally and Chrysler have not agreed that a Capital Markets Disruption has
occurred (i.e., Ally and Chrysler believe that no Capital Markets Disruption has
occurred or only one believes it has occurred), and [***], then:

 

-9-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

  (i)

[***];

 

  (ii)

[***].

 

  (iii)

[***];

 

  (iv)

[***].

SECTION 3.5 Rate Support. For Rate Support Subvention Programs:

 

(a)

Rate support pricing is based on a [***] methodology, [***].

 

  (i)

Ally represents to Chrysler that:

 

  (A)

Ally will determine rate support pricing using a base rate calculated consistent
with certain of its pre-existing relationships with other OEMs.

 

  (B)

The Support Rate will not exceed in any case [***].

 

  (ii)

Ally will adjust the formula for the calculation of [***].

 

  (iii)

Ally will be transparent in pricing methodology to Chrysler (including formula
and parameters), but Ally has no obligation to reveal information specific to
any other OEMs with which Ally does business.

 

  (A)

On an annual basis, Ally will review its rate support pricing methodology with
Chrysler, subject to the terms of this Agreement.

 

  (B)

On a quarterly basis, Ally will advise the Coordinating Committee of any changes
in rate support pricing methodology, subject to the terms of this Agreement.

 

(b)

Ally will establish the Support Rates.

 

  (i)

Ally may vary the applicable Support Rate by factors that [***], in each case
consistent with its obligations under Section 3.5(a)(i)(B), (ii), and (iii).

 

  (ii)

The parties expect that Support Rates will be in effect for a month at a time,
however, Ally may change the Support Rate during a calendar month upon at least
fourteen calendar days’ notice to Chrysler before the effective date of the
change.

 

(c)

Chrysler will pay to Ally the amount of any Rate Support:

 

  (i)

Discounted to present value at the applicable Support Rate; and

 

  (ii)

Further discounted for expected pre-payments.

 

(d)

For each month that a Rate Support payment is due to Ally:

 

  (i)

Ally will send Chrysler an invoice by the fifth business day of the following
month indicating the amount of Rate Support payment for the immediately
preceding month (e.g., Ally will send Chrysler an invoice by December 7, 2009
for a Rate Support payment owed for contracts booked in November 2009).

 

  (ii)

Chrysler will pay Ally the full invoice amount, without setoff, recoupment, or
any other deduction (regardless of whether Chrysler disagrees with the invoice
amount), by the 18th calendar day of the month, or if the 18th calendar day is
not also a Business Day, then by the Business Day that next follows the 18th
calendar day.

 

-10-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

  (iii)

If Chrysler disagrees with the invoice amount, then subject to
Section 3.5(d)(ii) above, it may invoke the Dispute resolution process under
Section 15.3 of this Agreement for any disputed portion of the invoiced amount.

SECTION 3.6 Leases.

 

(a)

Ally has no obligation to offer incentivized or standard leases for Chrysler
Products.

 

(b)

[***].

 

(c)

[***].

 

(d)

[***].

 

(e)

[***].

ARTICLE IV DEALER FINANCING

SECTION 4.1 General Service Obligations.

 

(a)

In the United States (including Puerto Rico on a best efforts basis), Ally will
provide full and fair consideration of any application for Dealer Financing
received from a Chrysler Dealer, applying commercial lending credit risk
underwriting standards consistent with Ally’s general practices for Dealer
Financing and will provide Dealer Financing to the Chrysler Dealer, if
appropriate in Ally’s sole discretion in accordance with its usual and customary
commercial lending standards, subject to safety and soundness requirements and,
absent a default by the dealer, the minimum guidelines described in Exhibit B of
this Agreement, at the rate of return that Ally considers to be appropriate
under the circumstances.

 

(b)

Ally’s decision whether to provide Dealer Financing to any Chrysler Dealer will
be made in Ally’s sole and absolute discretion and pursuant to its business
judgment, without influence by Chrysler (but this does not prohibit Chrysler
from communicating with Ally about Ally’s performance under this Agreement or
any other matter).

 

(c)

Nothing in this Agreement requires either Chrysler or Ally in its respective
good faith business judgment to support the other party or any Ally-Financed
Dealer in resolving any disputes or claims, but rather each party is permitted
to support the other if, and to the extent, it wants to do so.

 

(d)

Chrysler will use reasonable efforts to facilitate a positive relationship
between Ally and Chrysler Dealers and in particular, to promote its association
with Ally to Chrysler Dealers and seek to create an awareness among Chrysler
Dealers of benefits available to them by dealing with Ally.

 

(e)

Nothing in this Agreement affects Chrysler’s rights or obligations as to any
Chrysler Dealer, or Ally’s rights or obligations as to any Ally-Financed Dealer.

 

(f)

Nothing in this Agreement is intended to permit Ally, or to create a right in
Ally, to influence any act or omission by Chrysler as manufacturer, seller, and
distributor of Chrysler Products to Chrysler Dealers, or to permit Chrysler, or
create a right in Chrysler, to influence any act or omission by Ally as a
provider of Dealer Financing to Chrysler Dealers.

SECTION 4.2 Chrysler Dealer Information.

 

(a)

[***].

 

-11-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

(b)

Subject to requirements of applicable Law, Chrysler and Ally will:

 

  (i)

Cooperate in promptly providing information to, and consulting with, each other
in good faith with regard to the operating and financial condition of
Ally-Financed Dealers identified by Chrysler or Ally as “troubled dealers”, for
the purpose of identifying potential problems, promoting solutions, and
minimizing risks to Chrysler and Ally.

 

  (ii)

Use commercially reasonable efforts to notify the other party before
implementing any decision terminate its relationship with an Ally-Financed
Dealer.

 

  (iii)

Upon request from the other party, use commercially reasonable efforts to
provide reasonable assistance in resolving issues with Ally-Financed Dealers,
including default and litigation situations, inventory restrictions, suspensions
or terminations, requests to divert inventory to other Chrysler Dealers to the
extent possible or practicable, options to repurchase new vehicle inventory, and
assignment of funds due from Chrysler, subject to the provisions of this
Agreement.

SECTION 4.3 Security Enhancements. Chrysler will not prohibit Chrysler Dealers
from providing guaranties and/or additional security or credit enhancements to
Ally, including granting a security interest in accounts payable owed by
Chrysler to Chrysler Dealers.

SECTION 4.4 Vehicle Repurchase. Upon a Repurchase Triggering Event as to a
Chrysler Dealer, Chrysler will repurchase [***], subject to the following terms
and conditions:

 

(a)

Chrysler’s obligation to repurchase inventory from a Chrysler Dealer under this
Agreement does not apply to any vehicles meeting the following conditions,
unless otherwise required under applicable state franchise law:

 

  (i)

[***].

 

  (ii)

[***]:

 

  A.

[***]

 

  B.

[***].

 

  (iii)

[***].

 

(b)

The periods for Chrysler’s repurchase obligation under this Agreement are as
follows:

 

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

 

(c)

[***].

 

(d)

[***].

 

(e)

[***].

 

(f)

[***].

 

(g)

[***].

 

-12-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

(h)

[***].

 

(i)

[***].

 

(j)

[***].

ARTICLE V OTHER SERVICES

SECTION 5.1 Remarketing. Ally will make Remarketing services available to
Chrysler Dealers, subject to and in accordance with Ally’s eligibility criteria
and other applicable policies.

SECTION 5.2 [***]:

 

(a)

[***].

 

(b)

[***].

 

(c)

[***].

SECTION 5.3 Marketing, Promotion, and Advertising. Chrysler and Ally will offer
each other the following marketing, promotional, and advertising services,
subject to mutually agreeable terms and conditions, including costs, outlined in
Implementing Agreements.

 

(a)

As to Consumer Financing:

 

  (i)

Chrysler will include references to “Ally”, and/or “Ally Bank” (as determined by
Ally) where appropriate in Chrysler’s advertising and marketing materials for
Subvention Programs in which Ally participates.

 

  (ii)

Chrysler will give good faith consideration to Ally for future affinity-related
financial services opportunities (e.g., credit card programs).

 

  (iii)

Chrysler will offer Ally opportunities to include messages about Ally products
and programs in Chrysler mailings to customers.

 

  (iv)

Ally will offer Chrysler opportunities to include messages about Chrysler
Products and programs on billing statements sent to Ally’s Chrysler customers.

 

  (v)

Chrysler will offer Ally opportunities to participate in appropriate
international, national, regional, and local promotional events sponsored by
Chrysler or with which Chrysler is affiliated.

 

  (vi)

Chrysler and Ally may each offer the other’s employees opportunities to
participate in certain marketing programs directed at their own employees.

 

  (vii)

Ally and Chrysler will offer each other opportunities to place on their
respective websites weblinks to the other’s public websites, so long as the
linked websites are appropriately branded, and the landing page of the Ally
linked website does not include links to a website of any other OEM.

 

  (viii)

Ally and Chrysler will handle customer inquiries and complaints about Subvention
Programs in which Ally participates, and/or about Chrysler Products that are
properly addressed by the other party by forwarding them in a timely and
professional manner to the relevant department of the other party for
resolution.

 

(b)

As to Dealer Financing Chrysler will:

 

-13-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

  (i)

Provide Ally reasonable access to Chrysler Dealers to enable Ally to train
Chrysler Dealers about Ally products at Ally’s sole cost.

 

  (ii)

Allow Ally to participate reasonably in Chrysler-produced or Chrysler-sponsored
publications for employee or external audiences.

 

  (iii)

Allow Ally to provide to Chrysler Dealers information about Ally Products and
provide Ally reasonable access to Chrysler Dealers through Chrysler websites and
other appropriate Chrysler systems for Chrysler Dealers.

 

  (iv)

Assist Ally in administering and promoting of programs to provide incentives to
Chrysler Dealers to use and promote Ally Products.

 

  (v)

Allow Ally to participate reasonably in planning and communicating programs
pertaining to Chrysler Dealers.

 

(c)

Ally and Chrysler will make joint sales contacts with Chrysler Dealers,
customers, and potential customers for fleet and small business sales, as
appropriate with a view to expanding fleet and small business sales profitably.

 

(d)

Chrysler will notify Ally about, and will offer Ally reasonable opportunity to
participate in, and receive any written materials provided at, scheduled local,
regional, and/or national meetings of Chrysler Dealers, subject to the
following:

 

  (i)

Chrysler may in its good faith business judgment determine that:

 

  (A)

Ally’s attendance is not appropriate for a specific portion of any meeting or
specific agenda item(s) in a meeting.

 

  (B)

Ally’s receipt of certain written materials is not appropriate, in which case
Ally will not attend such portions of the meeting or receive such materials.

 

  (ii)

In its discretion, Chrysler may provide Ally with notice of, and an opportunity
to attend other meetings pertaining to, marketing plans, incentive strategies,
or tactics.

ARTICLE VI COORDINATING COMMITTEE

SECTION 6.1 Coordinating Committee. Chrysler and Ally hereby create a committee
to be responsible for considerations around joint policies and programs and
coordination of joint activities between them and to serve as the initial
arbiter of disputes that cannot be resolved between the parties at the operating
level (“Coordinating Committee” or “Committee”).

 

(a)

The total membership of the Coordinating Committee will be between six and ten,
as agreed from time to time by the Committee.

 

  (i)

Each of Chrysler and Ally will designate an equal number of Committee members,
and each may designate up to five ad hoc members.

 

  (ii)

Members and ad hoc members will be employees of Chrysler (or an affiliate of
Chrysler) and Ally, respectively, with a reasonable degree of decision-making
authority in order to facilitate prompt and efficient resolution of matters
before the Committee, unless the Committee agrees otherwise.

 

-14-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

  (iii)

Each of Chrysler and Ally will designate one of their Committee members to be
the lead member, who will be the principal point of contact and coordination
outside of formal Committee meetings (“Lead Member”).

 

  (iv)

Additional guests with applicable expertise may attend meetings by invitation of
the Committee.

 

  (v)

Schedule I lists the initial members, initial Lead Members, and other initial
member designations by Chrysler and Ally to the Committee.

 

(b)

The Committee will appoint one of its members as the Committee Chair for
purposes of coordinating meeting discussions, and the position of Chair will
rotate between members designated by Chrysler and members designated by Ally
each May 1, unless otherwise agreed by the Committee.

 

(c)

The Committee will appoint one of its members as Secretary of the Coordinating
Committee and the position of Chair will rotate between members designated by
Chrysler and members designated by Ally each May 1, unless otherwise agreed by
the Committee.

 

  (i)

If a Chrysler member is the Committee Chair, then the Secretary will be an Ally
member, and if an Ally member is the Committee Chair, then the Secretary will be
a Chrysler member.

 

  (ii)

The Secretary will, among other things:

 

  (A)

Work with the Lead Members to prepare an agenda for each meeting;

 

  (B)

Prepare minutes of meetings, which will be circulated to the Lead Members for
approval in advance of being finalized and distributed to the Committee and ad
hoc members; and

 

  (C)

Establish an annual calendar of regular meetings.

 

(d)

The Committee will hold regular meetings on a monthly basis.

 

  (i)

Each Lead Member may call a special meeting of the Committee, as deemed
appropriate.

 

  (ii)

Attendance at any meeting may be by telephone.

 

  (iii)

At least two members from each of Chrysler and Ally are necessary for a quorum
at any regular or special Committee meeting.

 

  (iv)

If the person then designated as Chair or Secretary is not present at any
meeting, replacement(s) may be established for purposes of that meeting.

 

(e)

Committee decisions will be by consensus; i.e., Chrysler members collectively
have one “vote” and Ally members collectively have one “vote”, with consensus
required for action to be taken.

 

(f)

The Committee will conduct an ongoing review of the parties’ joint and
independent efforts under this Agreement.

ARTICLE VII INFORMATION REPORTS

SECTION 7.1 [***]:

 

(a)

[***].

 

(b)

[***].

 

(c)

[***].

 

-15-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

(d)

[***]:

 

  (i)

[***];

 

  (ii)

[***]

 

  (iii)

[***].

 

(e)

[***].

 

(f)

[***].

 

  (i)

[***].

 

  (ii)

[***].

 

(g)

[***].

 

(h)

[***].

ARTICLE VIII OPERATING PRINCIPLES

SECTION 8.1 Credit Policies. Ally will provide Consumer Financing and Dealer
Financing services contemplated by this Agreement under its credit policies.

 

(a)

Ally’s credit policies are the sole responsibility, and under the sole control,
of Ally.

 

(b)

Upon Chrysler’s reasonable request, Ally will provide to Chrysler copies of
Ally’s credit policies currently in effect at the time of the request.

SECTION 8.2 Risks.

 

(a)

Subject to Ally’s credit policies and the terms below, Ally (as opposed to
Chrysler) will provide any financing and funding for the Consumer Financing and
Dealer Financing services contemplated by this Agreement and will bear all risks
in connection with these services, including credit risk and residual value
risk, unless Ally and Chrysler expressly agree otherwise.

 

(b)

Any financing and funding by Ally for the Consumer Financing and Dealer
Financing services contemplated by this Agreement will be on a non-recourse
basis as to Chrysler, excluding Chrysler’s vehicle repurchase obligations under
this Agreement and/or applicable Law, and Chrysler will not bear the credit risk
for the financing and funding, in each case unless otherwise mutually agreed
(e.g., in connection with a specific Subvention Program).

SECTION 8.3 Organizational Set-up. In recognition of the fact that a long-term
major customer of Ally is a principal competitor of Chrysler, Ally will work
with Chrysler in good faith to develop mutually agreeable customized service
arrangements (collectively “Organizational Set-up”).

 

(a)

Ally and Chrysler will work in good faith to agree on a plan for implementing
the Organizational Set-up, including milestones and “deliverables”, and any
cost-sharing.

 

(b)

As part of the Organizational Set-up efforts, Ally will transition to a
dedicated Chrysler sales force in Ally’s metro markets and other regions, as
agreed by Ally and Chrysler, including any exceptions (e.g., multi-franchise
operators).

 

-16-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

(c)

As part of the Organizational Set Up Efforts, if Ally maintains a company car
fleet for its employees, then Ally will use commercially reasonable efforts to
incorporate Chrysler motor vehicles into such fleet, and as to any such company
car fleet.

 

  (i)

Ally will use commercially reasonable efforts to have the proportion of Chrysler
vehicles in any such fleet be at least proportional to the outstandings of
Ally’s Chrysler Retail Financing portfolio as compared with the Retail Financing
portfolios of other OEMs, so long as Chrysler provides pricing discounts that
are substantially similar to, or better than, its volume-incentive program in
effect as of June 30, 2010.

 

  (ii)

Notwithstanding any contrary provision in this Agreement, Ally is not obligated
to maintain a company car fleet for its employees.

 

(d)

Ally will use commercially reasonable efforts to provide the Consumer Financing,
Dealer Financing, Remarketing, and Insurance services contemplated by this
Agreement using a name other than “GMAC”, in each case as soon as reasonably
practical.

SECTION 8.4 [***].

SECTION 8.5 Form of Customer Agreements. The form and content of all Dealer
Financing, Consumer Financing, Remarketing, Insurance and other agreements and
documents with Chrysler Dealers and Chrysler Consumers are in Ally’s sole
discretion and responsibility.

SECTION 8.6 [***]:

 

(a)

[***].

 

(b)

[***].

ARTICLE IX UNSECURED EXPOSURE CAP

SECTION 9.1 [***].

 

(a)

[***].

 

(b)

[***].

 

(c)

[***].

 

(d)

[***]:

 

  (i)

[***].

 

  (ii)

[***].

ARTICLE X AUDITS BY THE PARTIES

SECTION 10.1 Review Rights. Upon at least three Business Days’ prior notice from
one party, the other party will provide reasonable access, during regular
business hours, to its files, books, and records pertaining to the services
contemplated by this Agreement for the purpose of confirming the other’s
compliance with this Agreement (“Compliance Review”).

 

(a)

Neither Ally nor Chrysler is entitled to perform a Compliance Review more than
once in any six month period, except that if Chrysler breaches Section 3.3(b) or
3.3(c), or if Ally breaches Section 3.5(a) or Section 8.6, then in each case the
non-breaching party may perform a Compliance

 

-17-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

Review once every 30 days to audit compliance with those provisions but only
until such time as a Compliance Review demonstrates to the non-breaching party’s
reasonable satisfaction that such breach has been cured.

 

(b)

Each Compliance Review will be limited in duration, manner, and scope reasonably
necessary and appropriate to confirm compliance with this Agreement.

 

(c)

Neither Ally nor Chrysler is obligated to provide any access or information, if
it would violate any obligation of confidentiality or applicable Law or other
legal restriction, but in such cases the parties will reasonably cooperate to
facilitate independent third party expert review, to the extent reasonably and
legally possible, of any information relevant to any provisions of this
Agreement that may otherwise be subject to any such Law or other legal
restriction.

 

(d)

Compliance Audits by either party must be conducted by individuals who have
sufficient knowledge and expertise regarding the matters being audited.

 

(e)

Neither Chrysler nor Ally is required to “train” the other’s auditors regarding
the matters being audited.

ARTICLE XI INTELLECTUAL PROPERTY LICENSES

SECTION 11.1 License of Ally Name, Logo, Trademark. Effective upon Ally’s notice
to Chrysler, Ally hereby grants to Chrysler a royalty-free, non-exclusive,
non-transferable sublicense to use and display the “Ally” name, logo, and
trademark, (individually and collectively “Ally Marks”) in performing the
services contemplated by this Agreement and otherwise in connection with
Chrysler’s business related to Ally and/or Ally Bank (“Ally License”).

 

(a)

Chrysler will not, during the term of this Agreement or thereafter:

 

  (i)

Attack the validity of the Ally Marks.

 

  (ii)

Do or permit to be done any act or thing that will in any way impair the rights
of Ally as to the Ally Marks.

 

  (iii)

Attempt to register the Ally Marks alone or as part of its own trademarks.

 

  (iv)

Use or attempt to register any marks confusingly similar to the Ally Marks.

 

(b)

Chrysler may sublicense its rights under this Agreement to use any of the Ally
Marks for purposes related to the performance of its obligations under this
Agreement, but any such sublicense terminates upon the termination of this
Agreement, except to the extent necessary to comply with Section 12.1(c) below.

 

(c)

Chrysler will use and display the Ally Marks only in the form, color, dimension,
and manner approved by Ally.

 

(d)

The Ally License terminates when this Agreement expires or terminates, except to
the extent necessary to comply with Section 12.1(c) below.

SECTION 11.2 License of Chrysler Names, Logos, Trademarks. Chrysler hereby
grants to Ally a royalty-free, non-exclusive, non-transferable sublicense to use
and display the “Chrysler”, “Dodge”, “Jeep”, “Mopar”, and “RAM” names, logos,
and trademarks, and the Pentastar logo and trademark, (individually and
collectively “Chrysler Marks”) in performing its obligations under this
Agreement and otherwise in connection with Ally’s business related to Chrysler
(“Chrysler License”).

 

-18-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

(a)

Ally will not, during the term of this Agreement or thereafter:

 

  (i)

Attack the validity of the “Chrysler” trademark.

 

  (ii)

Do or permit to be done any act or thing which will in any way impair the rights
of Chrysler as to any “Chrysler” trademark.

 

  (iii)

Attempt to register “Chrysler” trademarks alone or as part of its own
trademarks.

 

  (iv)

Use or attempt to register any marks confusingly similar to any “Chrysler”
trademark.

 

(b)

Ally will use and display the Chrysler Marks only in the form, color, dimension,
and manner approved by Chrysler.

 

(c)

Ally may sublicense its rights under this Agreement to use any of the Chrysler
Marks for purposes related to the performance of its obligations under this
Agreement, but any such sublicense terminates upon the termination of this
Agreement, except to the extent necessary to comply with Section 12.1(c) below.

 

(d)

The Chrysler License terminates when this Agreement expires or terminates,
except to the extent necessary to comply with Section 12.1(c) below.

ARTICLE XII TERM AND TERMINATION

SECTION 12.1 Term and Termination. The initial term of this Agreement is four
years starting April 30, 2009 and expiring April 30, 2013, and the term renews
automatically for successive one year terms, unless either Chrysler or Ally
notifies the other in writing at least twelve months before the end of the
Initial Term or any renewal term that it does not want to renew the Agreement.

 

(a)

Notwithstanding the foregoing, the duration of Implementing Agreements will be
governed by provisions concerning term and termination contained in such
Implementing Agreements.

 

(b)

This Agreement may be terminated as follows:

 

  (i)

The non-breaching party may terminate this Agreement upon a breach by the other
party that materially affects the non-breaching party reasonably anticipated
benefits under this Agreement, and such breach, if curable, is not cured within
30 days of receipt of written notice from the non-breaching party;

 

  (ii)

Chrysler may terminate this Agreement at any time upon written notice to Ally,
if Ally becomes, or if Ally Controls, is Controlled by, or is under common
Control with, an OEM that competes with Chrysler. This termination right will
not be triggered solely by common Control attributable to Ally and such OEM
currently, or during the term of this Agreement, being under the common Control
of the United States government or any part of the United States government (for
example, if Ford Motor Company comes under United States government Control,
that fact alone would not trigger Chrysler’s right to terminate this Agreement,
but, for example, if General Motors LLC were to acquire Control of Ally, that
fact would trigger such right.)

 

  (iii)

The parties may mutually agree to terminate this Agreement.

 

(c)

Upon the expiration or termination of this Agreement for any reason, Chrysler
and Ally will:

 

-19-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

  (i)

To the extent reasonably requested by the other, fully cooperate in any transfer
of any servicing functions contemplated by this Agreement to a third party; and

 

  (ii)

Complete performance of any pending, “in-progress” obligations according to such
standards, including confidentiality, security and accuracy, as were in effect
under this Agreement prior to its termination and compensate each other for such
services to the same extent as if such services had been performed during the
Term of this Agreement.

 

(d)

The provisions of Article XIII and Article XIV survive the expiration or
termination of this Agreement and remain in force and effect for three years
following such termination or expiration, and Section 4.4 survives the
expiration or termination of this Agreement in accordance with Section 4.4(j).

ARTICLE XIII INDEMNIFICATION, LIABILITIES, AND REMEDIES

SECTION 13.1 Indemnification. Recognizing that if Chrysler or Ally is the
subject of a third party legal or enforcement action (regarding, for example in
the case of Ally, credit decisions, credit documentation, and financing
activities within Ally’s responsibilities, and for example in the case of
Chrysler, product warranty, product liability, and manufacturing and
distribution activities within Chrysler’s responsibilities), the other may be
named in the action also because of the parties’ relationship under this
Agreement:

 

(a)

Chrysler and Ally, respectively, will indemnify the other party’s and the other
party’s Subsidiaries; directors; officers; employees; and representatives, in
each case, in their capacities as such, against any and all damages, claims,
causes of action, losses, and/or other liabilities incurred and arising from
such party’s business or operations (i.e., in the case of Ally where the
liabilities are primarily and traditionally are Ally’s as a financial services
provider and in the case of Chrysler, where the liabilities are primarily and
traditionally are Chrysler’s as a manufacturer), in each case to the extent
related to a third party legal or enforcement action (“Indemnifiable Claim”).

 

  (i)

The party seeking indemnification (“Indemnitee”) must notify the other party of
any third party action that may be an Indemnifiable Claim brought against the
Indemnitee as promptly as reasonably practical; however, any failure to provide
such notice does not relieve the indemnifying party from its indemnity
obligations under this Agreement.

 

  (ii)

The party from whom indemnification is sought (“Indemnitor”) may assume full
control of the defense of the Indemnifiable Claim.

 

  (iii)

If the Indemnitor does not assume control of the defense of the Indemnifiable
Claim within a reasonable time of receiving notice of it from the Indemnitee and
Indemnitee is prejudiced by such delay, then the Indemnitee may assume control
of the defense of it, with full recourse against the Indemnitor for all costs
and expenses incurred in connection with the defense and/or settlement of the
Indemnifiable Claim.

 

  (iv)

The Indemnitee and Indemnitor will reasonably cooperate with each other in
defense of the Indemnifiable Claim, regardless of which party has assumed
control of the defense of it.

 

  (v)

Neither the Indemnitee nor the Indemnitor may settle any third party claim
related to the services provided under this Agreement without the prior written
consent of the other party, which will not be unreasonably withheld, and without
obtaining the unconditional release of the other party from all liability to the
third claimant(s).

 

-20-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

(b)

If the indemnifiable damages, claims, causes of action, losses, and/or other
liabilities arise out of the parties’ joint activities, then the parties will
apportion the damages, claims, causes of action, losses, and/or other
liabilities in good faith and in a fair manner under the circumstances.

SECTION 13.2 Limitation on Liability. Neither party will be liable to the other
party:

 

(a)

In tort, except for gross negligence or willful misconduct.

 

(b)

For equitable claims (but not including equitable remedies).

 

(c)

For claims arising out of any contract with any customer, dealer, or other third
party or otherwise in connection with their relationship with such Persons.

SECTION 13.3 Limitation on Damages. Neither party is liable under this Agreement
for any:

 

(a)

Damages caused by a Force Majeure Condition as defined in Section 15.6 below; or

 

(b)

Indirect, incidental, consequential, or non-economic damages.

SECTION 13.4 Equitable Remedies. Nothing in this Agreement restricts either
party’s ability to seek equitable remedies (as distinguished from claims),
including specific performance of a party’s obligations under this Agreement.

SECTION 13.5 Cumulative Remedies. Each party’s rights and remedies under, and/or
in connection with, this Agreement are cumulative and may be exercised singly,
concurrently, and/or successively in the exercising party’s sole, absolute
discretion.

ARTICLE XIV CONFIDENTIALITY

SECTION 14.1 Nondisclosure of Confidential Information. Neither party will use
or disclose any Confidential Information of the other party or the terms of this
Agreement, except:

 

(a)

To its Representatives who have agreed to comply with the nondisclosure and use
restrictions of this Agreement, and then only to the extent reasonably necessary
for the disclosing party to perform its obligations under this Agreement or any
Implementing Agreement.

 

(b)

To its Subsidiaries that do not compete with the other party; its board of
directors; and/or its external auditors.

 

(c)

To the extent expressly consented to by the other party.

 

(d)

To the extent required to be disclosed by any of the following, but before
making any such disclosure the disclosing party will notify the other party of
any such requirement to the extent legally permitted, so that such other party
may seek an appropriate protective order at such other party’s sole cost and
expense:

 

  (i)

Order of a court of competent jurisdiction, administrative agency, or
governmental body.

 

  (ii)

By subpoena, summons, or other compulsory legal process.

 

  (iii)

Law, regulation, or rule.

 

  (iv)

In connection with any judicial or other adjudicatory proceeding in which
Chrysler or Ally is a party.

 

-21-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

SECTION 14.2 Nondisclosure of Chrysler Dealer and Chrysler Consumer Information.
Subject to Section 14.1(c) and 14.1(d) above, Ally will not directly or
indirectly share data about Chrysler Dealers or their customers with other OEMs,
authorized vehicle distributors, or authorized vehicle dealers, absent the
consent of Chrysler and the affected Chrysler Dealers or their customers (as
applicable), and will put in place appropriate safeguards to protect such
information from unauthorized disclosure.

 

(a)

The foregoing restrictions do not apply to Ally’s “own experience” data about
Chrysler Dealers or their customers or to data that is otherwise public.

 

(b)

Upon termination of this Agreement, Ally and Chrysler will work in good faith to
agree on parameters for sharing of information about Chrysler customers
contained in Ally’s customer database.

SECTION 14.3 Information Security. Chrysler and Ally will take reasonably
necessary technical and organizational precautions to ensure that each other’s
Confidential Information is protected from unauthorized access, alteration,
disclosure, erasure, manipulation and destruction by third parties while such
information is in its possession or control and will ensure that such
information is not processed in other ways contradictory to privacy and/or data
protection laws.

 

(a)

Upon written request, Chrysler and Ally will provide each other reasonable
information regarding the processing of such information, including where and
how such information is stored, who has access to such information and why and
what security measures are taken to ensure that such information is protected
from unauthorized access, alteration, disclosure, erasure, manipulation and
destruction while in its possession or control.

 

(b)

Chrysler and Ally will maintain sufficient procedures to detect and respond to
security breaches involving Confidential Information and will inform each other
as soon as practicable when either of them suspects or learns of malicious
activity involving such Confidential Information, including an estimate of the
activity’s effect on the other and the corrective action taken.

SECTION 14.4 Data Privacy. Chrysler and Ally each will treat the other’s
Confidential Personal Information confidentially and use or disclose
Confidential Personal Information only in connection with providing Consumer
Financing Services and their other obligations under this Agreement.

 

(a)

Chrysler and Ally each will restrict disclosure of Confidential Personal
Information in their possession or control to their employees and/or
representatives who have a need to know such information in connection with
providing Consumer Financing Services and the performance of their respective
obligations under this Agreement.

 

(b)

Unless otherwise prohibited by law, Chrysler and Ally each will immediately
notify the other party of any legal process served on such party for the purpose
of obtaining Confidential Personal Information and, prior to disclosure of any
Confidential Personal Information in connection with such process, use
commercially reasonable efforts to give the other party adequate time to
exercise its legal options to prohibit or limit such disclosure.

 

(c)

Chrysler and Ally each will implement appropriate measures designed to meet the
following objectives:

 

  (i)

Ensure the security and confidentiality of Confidential Personal Information;

 

  (ii)

Protect against any anticipated threats or hazards to the security or integrity
of such information; and

 

-22-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

  (iii)

Protect against unauthorized access to or use of such information that could
result in substantial harm or inconvenience to the person about whom the
Confidential Personal Information refers.

 

(d)

Within ten days following termination of this Agreement or ten days following
the completion of a project for which the Confidential Personal Information has
been provided, whichever first occurs, upon the other party’s request, Chrysler
or Ally, as the case may be, will:

 

  (i)

Return the other party’s Confidential Personal Information to such other party;
or

 

  (ii)

Certify in writing to such other party that such Confidential Personal
Information has been destroyed in such a manner that it cannot be retrieved.

 

(e)

Chrysler and Ally will notify each other promptly upon the discovery of any
loss, unauthorized disclosure, unauthorized access, or unauthorized use of the
other’s Confidential Personal Information and will indemnify the other party for
such loss, unauthorized disclosure, unauthorized access or unauthorized use,
including reasonable attorney fees in accordance with the terms and conditions
of Section 13.1 of this Agreement.

ARTICLE XV MISCELLANEOUS

SECTION 15.1 Representations and Warranties. Chrysler and Ally each hereby
represent and warrant to the other that, as of the date of this Agreement:

 

(a)

It is an entity duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it was formed and has all requisite power and
authority to enter into and perform all of its obligations under this Agreement.

 

(b)

The execution, delivery and performance of this Agreement by it have been duly
authorized by all requisite action on its part.

 

(c)

This Agreement constitutes a valid and binding obligation of it and is
enforceable against it in accordance with its terms.

 

(d)

The execution and performance of this Agreement by it will not:

 

  (i)

Violate any provision of applicable law.

 

  (ii)

Conflict with the terms or provisions of its organizational or governance
documents, or any other material instrument relating to the conduct of its
business or the ownership of its property.

 

  (iii)

Conflict with any other material agreement to which it is a party or by which it
is bound.

 

(e)

There are no actions, suits, proceedings or other litigation or governmental
investigations pending or, to its knowledge, threatened, by or against it with
respect to this Agreement or in connection with the dealings contemplated by
this Agreement.

 

(f)

There is no order, injunction, or decree outstanding against, or relating to, it
that could reasonably be expected to have a material adverse effect upon its
ability to perform its obligations under this Agreement.

SECTION 15.2 No Waiver of Rights or Remedies. Any forbearance, delay, or failure
by Chrysler or Ally in exercising any of its respective rights or remedies does
not constitute a waiver of such rights or remedies or of any existing or future
default under this Agreement.

 

-23-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

SECTION 15.3 Dispute Resolution. Any dispute, controversy, claim, or
disagreement arising from or in connection with this Agreement (“Dispute”), will
be exclusively governed by and resolved in accordance with the provisions of
this Section 15.3, and except as provided in this Section 15.3, neither party
will seek judicial relief of any Dispute.

 

(a)

Any Dispute that cannot be resolved at the working level will, in the first
instance, be submitted to each member of the Coordinating Committee before the
next scheduled Coordinating Committee meeting.

 

(b)

If at formal Coordinating Committee meeting or within ten business days
thereafter (unless a different time is agreed to by the Coordinating Committee)
the Coordinating Committee is unable to resolve any such Dispute, the Dispute
will immediately be escalated to the Ally President and the Chrysler Chief
Financial Officer, or their designees for the particular matter, for resolution.

 

(c)

Any Dispute that is not resolved by the Ally President and the Chrysler Chief
Financial Officer (or their designees for the particular matter) within 30 days
of submission to them will immediately be escalated to the Ally Chief Executive
Officer and Chrysler Chief Executive Officer.

 

(d)

If a Dispute is not resolved within 90 days of the date of escalation to the
Ally President and Chrysler Chief Financial Officer, either party may pursue
legal remedies.

 

(e)

This Section 15.3 does not limit either party’s right to apply to a court of
competent jurisdiction for equitable, provisional relief with respect to any
Dispute pending the resolution of the Dispute pursuant to this Section 15.3.

SECTION 15.4 Venue and Jury Trial Waiver. Any suit, action, or proceeding
brought by a party against the other party arising out of or relating to this
Agreement or any transaction contemplated by it will be brought in any federal
or state court located in the city, county, and State of New York.

 

(a)

Each party hereby submits to the exclusive jurisdiction of any federal or state
court located in the city, county, and State of New York for the purpose of any
such suit, action or proceeding.

 

(b)

Service of any process, summons, notice or document by registered mail to such
party’s respective address set forth in this Agreement for notice will be
effective service of process for any action, suit or proceeding in the State of
New York with respect to any matters to which it has submitted to jurisdiction
in this Section.

 

(c)

Each of Ally and Chrysler, respectively, hereby irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated by it.

SECTION 15.5 Notices. Except for notices, requests, and other communications
regarding operational matters (e.g., drafting authorizations, credit line
suspension notices), which each party currently sends, and historically has
sent, to individuals at the operational levels of the other party (“Operational
Notices”), all legal notices, requests, and other communications to either party
required by or permitted under this Agreement (“Notices”) must be in writing,
including facsimile transmittal, and sent to the addresses indicated below, or
at such other address to the attention of such other person as either party may
designate by written notice to the other party:

 

-24-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

To Chrysler:

   To Ally:

1000 Chrysler Drive

   200 Renaissance Center

Auburn Hills, MI 48326

   Mail Code 482-B12-D11

Attention: General Counsel

   Detroit, MI 48265

Facsimile: 248-512-1772

   Attention: President    Facsimile: 313-656-5202

 

(a)

All Notices other than Operational Notices are deemed given and received as
follows:

 

  (i)

If given by mail or nationally recognized, reputable commercial delivery
service: the second Business Day after the Notice is sent or the date the
recipient actually receives it.

 

  (ii)

If given by facsimile or e-mail: when the facsimile or e-mail is transmitted to
compatible equipment in the possession of the recipient and confirmation of
complete receipt is received by the sending party during normal business hours
or on the next Business Day if not confirmed during normal business hours.

 

  (iii)

If given by hand delivery against a receipted copy: when the copy is receipted

 

(b)

Operational Notices may be given in any manner consistent with ordinary
commercial practices, including telephone, e-mail, and/or facsimile.

SECTION 15.6 Force Majeure. Neither Chrysler nor Ally is liable for a delay in
performance or failure to perform any obligation under this Agreement to the
extent such delay is due to causes beyond its control and is without its fault
or negligence, including, natural disasters, governmental regulations or orders,
civil disturbance, war conditions, acts of terrorism or strikes, lock-outs or
other labor disputes (“Force Majeure Condition”). The performance of any
obligation suspended due to a Force Majeure Condition will resume as soon as
reasonably possible as and when the Force Majeure Condition subsides.

SECTION 15.7 Relationship of the Parties. Nothing contained in this Agreement
creates or will be construed as creating a joint venture, association,
partnership, franchise, or agency relationship between Chrysler and Ally.

SECTION 15.8 Severability. If a court of competent jurisdiction holds that any
part of this Agreement is invalid or unenforceable under applicable law, all
other parts remain valid and enforceable.

SECTION 15.9 Assignment. Neither Chrysler nor Ally may assign this Agreement in
whole or in part without the other party’s prior express written.

SECTION 15.10 Miscellaneous. This Agreement:

 

(a)

May be changed only by a writing signed by both parties.

 

(b)

Binds, and inures to the benefit of the parties’ respective successors and
assigns.

 

(c)

Is not intended to, and does not, create any rights in any third party.

 

(d)

May be signed in one or more counterparts, each of is deemed an original, and
all of which taken together constitute one and the same agreement.

 

(e)

Is governed by, and construed in accordance with, the laws of New York, without
regard to its conflict of laws principles.

 

-25-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

(f)

Constitutes the entire agreement of the parties regarding its subject matter and
supersedes any and all prior oral or written agreements or understandings (each
of the Service Provider Agreement and related confidentiality side letter
agreement, each dated March 9, 2010, between Chrysler and Ally; the Marketing
Agreement between GMAC Risk Services Inc. and Chrysler; and guaranties of
dealership obligations that Chrysler signed in favor of Ally, are separate
agreements and are not affected by this Section 15.10(f)).

 

ALLY FINANCIAL INC.     CHRYSLER GROUP LLC

Signature:             /s/ William F. Muir            

   

Signature:             /s/ Richard Palmer            

By (print name):        William F. Muir            

   

              By (print name):     Richard Palmer            

Title:

 

    President            

   

              Title:     Senior Vice President and            

Date:

 

            August 6, 2010            

   

                      Chief Financial Officer            

     

                        Date:                      August 6, 2010            

 

-26-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

EXHIBIT A – FORM OF OPT-IN AGREEMENT

To: [Ally/Chrysler]

Ally Financial Inc. (“Ally”) and Chrysler Group LLC (“Chrysler”) have entered
into the Auto Finance Operating Agreement (“Operating Agreement”) under which
Ally provides certain services to Chrysler. [insert subsidiary name]
(“Subsidiary”) desires to enjoy the rights and benefits under and flowing from
the Operating Agreement. Therefore, Subsidiary hereby adopts for itself, and
binds itself to, all of the terms and conditions of the Operating Agreement and
any amendments thereto executed by Ally and Chrysler, with or without prior
consultation with Subsidiary, as though Subsidiary is an original party to the
Operating Agreement, with the exceptions as specified below. Upon opting in to
the Agreement, as to “Subsidiary”, references to “Chrysler” or “Ally”, as
applicable, in the Agreement refer to Subsidiary, and references to “party”
refer to “Subsidiary”. Subsidiary agrees that it may not do either of the
following absent Ally’s and Chrysler’s prior written consent:

 

  1.

Assign this Opt-in Agreement, or the rights and obligations under it or the
Operating Agreement, to anyone; or

 

  2.

Terminate this Opt-in Agreement.

Exceptions required by local legal requirements and commercial practice:

[insert, if any]

This Opt-in Agreement is effective upon the occurrence of all of the following:

 

  1.

Execution of this Opt-in Agreement by Subsidiary; and

 

  2.

Acceptance of any exceptions by [Ally/Chrysler].

 

[insert subsidiary name] By:     Title:     Date:     Exceptions accepted by
Ally By:     Title:     Date:    

 

-27-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

EXHIBIT B – STEADY STATE GUIDELINES

[***]

 

-28-



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

EXHIBIT C – Pre-existing Ally-Financed Dealers

[Omitted]

 

-29-